DETAILED ACTION
This Action is in response to Applicant’s Interview agreement and Examiner amendment filed on 06/13/2019. Claims 1-19 are now pending in the present application.
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for the examiner's amendment was given in a telephone interview with Mr. Daniel Drexler, reg. no. 47,535, on 03/01/2022. 
IN THE CLAIMS
Please amend the claims as follows: 
1. (Cancelled) 
Allowable Subject Matter
Claims 8, 11-12, 14-19 and 24-29 are allowed.
Regarding to claim 1, 16 and 24, the best prior art found during the prosecution of the application, Salam et al Patent Application No. :( US 2014/0233369 A1) hereinafter referred as Salam. Salam teaches the node in a network that may distinguish between a PE failure and a ring partition or split ring failure upon receiving messages relating to a failure. The first PE obtains a ring automated protection switching (R-APS) message that indicates a signal failure from a node in a ring, and a message on a BGP Ethernet Segment (ES) route from a second PE which indicates that a failure has been detected. The network topology in which the ring terminates on two E-VPN PEs, and in which a PE direct failure has occurred in accordance with an embodiment. The first PE is a backup PE to a second PE, while a third PE is a remote PE. First PE and second PE advertise Ethernet A-D routes, respectively, associated with a ring Ethernet Segment to third PE.  However Salam fail to teach the message transmission method and apparatus. The following is an examiner’s statement of reasons for allowance: The arts of record do not suggest the respective claim combinations together and nor would the respective claim combinations disclosing the first 1, 16 and 24 and further defined by the latest amendments filed on 01/05/2021. Therefore, claims 1, 16 and 24 are held allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any response to this Office Action should be:
 	Faxed to: (571) 273-8300 
Mailed to:
Commissioner for Patents
	           P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642